IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

EVERETT VANHoY AND LUCILLE
VANHoY,

Plaintiffs,

AMERICAN INTERNATIONAL

)
)
)
)
, )
V. ) 1:1 SCVQO
§
INDUSTRIES, et al., )

)

)

Defendants.

MEMORANDUM OPINION AND RECOMMENDATI()N
OF UNITED STATES MAGISTRATE ]UDGE

This matter Comes before the Court upon Defendant American lnternational
lndustries’ (“Defendant”) motion to dismiss Plaintiffs’ Claims of gross negligence and punitive
damages for failure to state a Claim upon Which relief Can be granted.1 (Docket Entry 6().)
Plaintiffs Everette and Lucille Vanhoy oppose the motion. (Docl<et Entry 62.) For the
following reasons, it is recommended that the Court grant in part Defendant’s motion to
dismiss.

I. BACKGROUND

Plaintiffs filed this action on February 9, 2018. (Docket Entry l.) The amended

Complaint Contains five Causes of action against eighteen Defendants: (1) defective design

under N.C. Gen. Stat. § 99B-6; (2) failure to Warn in Violation of N.C. Gen. Stat. § 99B~5; (3)

 

1American lnternational lndustries filed two motions to dismiss prior to the instant motion (Docket
Entries 40, 56). The motions appear to be duplicative, and therefore the Coutt Will deny the motions
as moot.

breach of implied Warranty; (4) the tort of gross negligence; Willful, Wanton and reckless
conduct; and (5) conspiracy (Am. Compl. 1111 31-73.`) To support these claims, Plaintiffs allege
the following: Plaintiff Everett Vanhoy Was diagnosed With l\/lesothelioma on _1uly 21, 2017.
(Id. 11 26.) l\/lr. Vanhoy’s mesothelioma Was caused by his exposure to asbestos-containing talc
over the course of-decades. Beginning in approximately 1969, Mr. Vanhoy Was exposed to
asbestos-containing talc in hygiene products in Salisbury, NC. American lnternational
lndustries are among the Defendants that supplied the asbestos-containing talc and/ or sold
hygiene products containing asbestos-containing talc used by l\/lr. Vanhoy. (M. 11 27.)

Mr. Vanhoy Was also exposed to various asbestos-containing products While serving in
the U.S. Nayy as an lnterior Communications Electrician aboard the USS Olmsted from
approximately 1anuary 1954 until January 1956. Aboard the USS Glmsted, Mr. Vanhoy
Worked With, or in close proximity to others Who Worked With, asbestos-containing materials
including but not limited to asbestos-containing equipment including the gyro compass, boiler
feed Water salinity and internal communications telephone system equipment and other
asbestos-containing materials and equipment manufactured and/ or sold by Defendant. (Id. 11
28.)

Mr. Vanhoy Was also exposed to Various asbestos-containing products \vhile Worl<ing
as a self-employed home builder in Salisbury, NC from approximately 1956 to 1969. Mr.
Vanhoy Worked With, or in close proximity to others Who Worl<ed With, asbestos-containing
materials including but not limited to joint compound, plastic cement, and other asbestos-

containing materials manufactured and/ or sold by Defendant. (M. 11 29.)

Mr. Vanhoy was also exposed to various asbestos-containing products while working
as a plant supervisor for Fisher Homes, a/k/a Oakwood Homes, a mobile home manufacturer
, in Richfield, NC from approximately 1969 to 2000. l\/lr. Vanhoy worked with, or in close
proximity to others who worked with, asbestos-containing materials including but not limited
to asbestos-containing millboards and other asbestos-containing materials manufactured
and/ or sold by Defendant. (M. 11 30.) Defendant has moved to dismiss Plaintiffs’ claims of
gross negligence and punitive damages. (See Docl<et Entry 58).

II. STANDARD OF REVIEW

Defendant contends that dismissal is appropriate pursuant to Federal Rules of Civil
Procedure 12(b)(6). Under Federal Rule of Civil Procedure 12(b)(6), a defendant may seek
dismissal of a complaint for “failure to state a claim upon which relief can be granted.” Fed. `
R. Civ. P. 12(b)(6). A motion to dismiss for failure to state a claim should be granted if the
complaint does not allege “enough facts to state a claim to relied that is plausible on its face.”
Be//Az‘/. Co¢].‘). a Tu/omb/ , 550 U.S. 544, 570 (2007). ln other words, the factual allegations must
“be enough to raise a right to relief above the speculative level.” M. at 555. “Thus, while a
plaintiff does not need to demonstrate in a complaint that the right to relief is ‘probable,’ the
complaint must advance the plaintiffs claim ‘across the line from conceivable to plausible.’”
W¢z/z‘eri‘ z). M¢Mcz/?en, 684 F.3d 435, 439 (4th Cir. 2012) (quoting Tu/Mzb/ , 550 U.S. at 570). As
explained by the United States Supreme Court:

A claim has facial plausibility when the plaintiff pleads factual
content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged The
plausibility standard is not akin to probability requirement, but it

3

asks for more than a sheer possibility that a defendant has acted
unlawfully. \X/here a complaint pleads facts that are merely
consistent with a defendant’s liability, it stops short of the line
between possibility and plausibility of entitlement to relief.

A.r/y¢‘roff a Igba/, 556 U.S. 662, 678 (2009) (internal quotations and citations omitted).

A 12(b)(6) motion tests the sufficiency of a complaint and “does not resolve contests
surrounding the facts, the merits of a claim, or the applicability of defenses.” Repz¢b/z`mn Par@/
ofNC. 2). M¢zrfz'n, 980 F.Zd 943, 952 (4th Cir. 1992). Accordingly, a court should “assume the
truth of all facts alleged in the complaint and the existence of any fact that can be proved,
consistent with the complaint's allegations.” E. §/Jore M/éli‘. lm‘. a ].D. /li‘mcs. Lfcl. P'.r/yzl`l>, 213
F.Bd 175, 180 (4th Cir. 2000). Although the truth of the facts alleged is assumed, courts are
not bound by the “legal conclusions drawn from the facts” and “need not accept as true
unwarranted inferences, unreasonable conclusions, or arguments.” Id.

A motion to dismiss pursuant to Rule 12(b) (6) must be read in conjunction with F ederal
Rule of Civil Procedure 8(a)(2). Rule 8(a)(2) requires only “a short and plain statement of the
claim showing that the pleader is entitled to relief,” so as to “give the defendant fair notice of
what the . . . claim is and the grounds upon which it rests . . . .” Tu/o)?zb/ , 550 U.S. at 555
(quoting Con/q)/ a Gz`/am)z, 355 U.S. 41, 47 (1957)). Rule 8 does not, however, unlock the doors
of discovery for a plaintiff armed with nothing more than conclusions Fair notice is provided
by setting forth enough facts for the complaint to be “plausible on its face” and “raise a right

to relief above the speculative level on the assumption that all the allegations in the complaint

are true (even if doubtful in fact) . . . .” la'. at 555 (internal citations omitted). “Rule 12(b)(6)

doe`s not countenance . . . dismissals based on a judge’s disbelief of a complaint’s factual
allegations.” Id. at 556 (quoting §¢‘/aez¢er a R/yode.r, 416, U.S. 232, 236 (1974)).
III. ANALYSIS

Defendant has moved to dismiss the Amended Complaint for failure to state a claim.
First, Defendant argues that Plaintiffs failed to state a claim for gross negligence Defendant
further argues that Plaintiffs can’t recover punitive damages because Plaintiffs failed to prove
that Defendant acted with fraud, malice, or with willful and wanton conduct as required by
N.C. Gen. Stat. § 1D-15(a). Lastly, Defendant argues that Plaintiffs failed to adequately state
a civil conspiracy claim.

A. Gross Negligence/Willful Wanton

First, Defendant argues that Plaintiffs’ claim for gross negligence does not adequately
plead the elements required. Defendant contends that Plaintiffs “baldly” assert that every
Defendants’ conduct included “rejection by top management of advice of corporate officials
to warn of the hazards of their asbestos products; such rejection being motivated by the
possibility of adverse effects on profits.” (Am. Compl. 1111 63.) Defendant argues that Plaintiffs
fail to allege when such conduct may have occurred, the identity or position of the “top
managers” or “corporate ofticials” involved in the decision-making process, or any of the
circumstances surrounding the allegation; nor do Plaintiffs allege any time frame for when or
where this occurred, or how the “advice” of corporate officials or “rejection” by top

management was communicated Rather, Defendant argues that Plaintiffs’ complaint

“contains only conclusory and speculative allegations, setting forth no facts to support a
plausible claim.” 566 Paz`nfer’i Mz`// Gn`//e, LLC z)i Brou/n, 716 F.3d 342, 349 (4th Cir. 2013).

A successful claim for gross negligence requires proof of wanton conduct, and “each
of the elements of negligence, including duty, causation, proximate cause, and damages.”
Toomer 1). Garrelf, 155 N.C. App. 462, 482, 574 S.E.Zd 76, 92 (2002) (citation omitted). Willful
and wanton conduct is defined as “the conscious and intentional disregard of and indifference
to the rights and safety of others, which the defendant knows or should know is reasonably
likely to result in injury, damage, or other harm.” N.C. Gen. Stat. § 1D-5(7). Further, “‘[w]illful
or wanton conduct’ means more than gross negligence.” Id.

Defendant makes similar arguments in Be// a Am. Im"/ Indmm`ei‘, where the plaintiff
sought recovery for a wrongful death as a result of her husband being exposed to asbestos In
Be//, Defendant contends that plaintiffs complaint amounts to “generic allegations” which
inappropriately refer to “all defendants.” Compare Be// 1). Am. Im"/ Indm., No. 1:17CV111,
2018 U.S. Dist. LEXIS 96861, at *15 (l\/I.D.N.C. June 7, 2018). To support its position both
here and in Be//, Defendant cites to Erz‘mda 1). Conm/z'd¢zied Uiz'/z'@/ jeruz'cey, Im‘., where a Western
District of North Carolina court dismissed a plaintiffs claims for punitive damages against a
corporate defendant No. 5:10-CV-161-RLV, 2011 U.S. Dist. LEXIS 59073, 2011 WL
2174467, at *2-3 (\W.D.N.C. ]une 2, 2011),' yee also Be//, 2018 U.S. Dist. LEXIS 96861, at *15.
There, the court stated in relevant part, “[i]t’s not clear from Plaintiffs complaint how Plaintiff
intends to support a claim for punitive damages The complaint does not point to any specific

officers, directors, or managers taking part in or condoning any willful or wanton conduct.”

Bel/, 2018 U.S. Dist. LEXIS 96861, at *16 (citing Ei‘fmda, 2011 U.S. Dist. LEXIS 59073, 2011
WL 2174467 at *3). In an argument that is identical to what is asserted in Be//, Defendant’s
memorandum in support of its motion to dismiss states in relevant part:

Plaintiffs [fail to1 allege when such conduct may have occurred,
the identity or position of ‘top managers’ or ‘corporate officials’
involved in the decision-making process, or any of the
circumstances surrounding the allegation. Nor is there any time
frame on when or where this occurred, or how the ‘advice’ of
corporate officials or ‘rejection’ by top management was
communicated

(Docket Entty 58 at 14); compare Be//, 2018 U.S. Dist. LEXIS 96861, at *16.
As adequately stated in Be//, Defendant’s argument overlooks Fourth Circuit

precedent as to the plausibility inquiry within 12(b) (6) motions:

The plausibility standard is not a probability requirement, but

,‘asks for more than a sheer possibility that a defendant has acted

unlawfully.’ Although it is true that ‘the complaint must contain

sufficient facts to state a claim that is plausible on its face, it

nevertheless need only give the defendant fair notice of what the

claim is and the grounds on which it rests.’ Thus, we have

emphasized that ‘a complaint is to be construed liberally so as to

do substantial justice.’
2018 U.S. Dist. LEXIS 96861, at *17, (citing Ha// 1). D]RECTV, LLC, 846 F.3d 757, 765 (4th
Cir. 2017) (citations omitted), cert. denied, ___ U.S. _, 138 S. Ct. 635, 199 L. Ed. 2d 526
(2018)). lt is clear that Plaintiffs state in their Amended Complaint (again, both here and in
Be/l) that “[Top management1 rejected the advice of corporate officials to warn of the hazards

of their asbestos products; such rejection being motivated by the possibility of adverse effects

on profits.” (Am. Compl. 11 63); compare Be/7, 2018 U.S. Dist. LEXIS 96861, at *17.

Here, the Amended Complaint adequately sets forth a gross negligence claim against
Defendant in a manner sufficient to allow Defendant to prepare a response. The Amended
Complaint contains factual information regarding when, where, and how Mr. Vanhoy was
exposed to asbestos Plaintiffs also list asbestos containing products to which l\/Ir. Vanhoy
was exposed during the relevant time periods Furthermore, Plaintiffs allege that the asbestos-
related products used, sold or manufactured by the Defendants, and the exposure and hazard
to each of them, in l\/lr. Vanhoy’s presence, as well as others in his position, was known, or in
the exercise of reasonable care should have been anticipated by Defendant (Am. Compl.
11 61 .)

In addition, Plaintiffs allege that Defendant knows or should have known for decades
of medical and scientific data which clearly indicates that the products, asbestos and asbestos-
containing products, and/ or asbestos-containing talc, were hazardous to the health and safety
of Mr. Vanhoy and others in his position; prompted by pecuniary motives, Defendant ignored
and failed to act upon said medical and scientific data and conspired to deprive the public, and
particularly the users, of said medical and scientific data, the opportunity of free choice as to
whether or not to expose themselves to the asbestos products [manufactured and/ or sold by1
Defendant (M. 11 63.)

To support their allegations of willful wanton conduct, Plaintiffs allege that Defendant
“intentionally and fraudulently” continued to conceal the dangers of asbestos exposure for
many decades, denying l\/lr. Vanhoy the knowledge with which to take necessary safety

precautions such as periodic x-rays and medical examinations, stop smoking, and avoiding

further dust exposure. (Id.) Plaintiffs then proceed to list specific acts and omissions to
support their claim: failure to warn prior users when Defendant had knowledge of the need
for monitoring due to prior exposure; failure to issue recall type letters to prior users;
frustrating the publication of articles and literature from the 1930’s through at least 1976;
rejection by top management of advice of corporate officials to warn of the hazards of their
asbestos products--such rejection being motivated by the possibility of adverse effects on
profits_and the intentional inadequacy of (and delay in the use of) the warnings on asbestos
products (Ia’.) Lastly, Plaintiffs assert that, despite Defendant’s knowledge of the dangers of
asbestos material, Defendants placed said materials into the stream of commerce in total
disregard for the health and safety of the user or consumer. This is all that is required to state
a claim under Rule 12(b)(6). See e.g., Mz`//er 2). 3M Com]>m@/, No. 5:12-CV-00620-BR, 2013 WL
1338694, at *2 (E.D.N.C. Apr. 1, 2013). In Be//, 1udge Osteen found that the plaintiff plausibly
stated a claim, and the Court here sees no reason to disagree under a set of facts and
circumstances that are almost identical to those in Be//.

Drawing all reasonable inferences in favor of Plaintiffs, the Amended Complaint
“plausibly alleges that Defendant [All’s] management engaged in willful or wanton conduct
sufficient to sustain a claim for punitive damages.” Be//, 2018 U.S. Dist. LEXIS 96861 at *17.

B. Conspiracy

Defendant also argues that Plaintiffs failed to establish a claim of conspiracy against all
Defendants. Defendant has moved to dismiss this claim because Plaintiffs have not established

evidence of the conspiracy that was sufficient to create “more than a suspicion or conjecture.”

Dove 1). H¢zmj/, 168 N.C. App. 687, 690-91, 608 S.E.2d 798, 801 (2005) (citations omitted).
Defendant also argues that Plaintiffs" claim that Defendant committed fraud is conclusory and
is not pleaded with particularity as required under N.C. Gen. Stat. § 1A-1.2
A civil conspiracy requires: (1) an agreement between two or more persons to do a
wrongful act; (2) an overt actcommitted in furtherance of the agreement; and (3) damage to
the plaintiff l\b/e a Oafer, 96 N.C. App. 343, 347, 385 S.E.Zd 529, 531-532 (1989). There is
not a separate civil action for civil conspiracy in North Carolina.3 Pz`mz`no Bror., LLC a Af/.
Fz`n. G)p., Im‘., 211 N.C. App. 343, 350, 712 8.E.2d 328, 333 (2011) (citing Dove v. H¢zrz/e , 168
N.C. App. 687, 690, 608 S.E.Zd 798, 800 (2005)). lnstead, “civil conspiracy is premised on
the underlying act.” Ham'.v a Maff/aeu/J, 361 N.C. 265, 273, n.2, 643 S.E.2d 566, 571, n.2 (2007).
Here, Plaintiffs have alleged no facts from which it can be reasonably inferred that
there was an agreement among Defendants American lnternational lndustries and
Metropolitan Life lnsurance Company. Plaintiffs’ Amended Complaint states the following:
[Defendant Metropolitan Life Insurance Company] “rendered
substantial aid and assistance to the manufacturers of asbestos-

containing products and/ or equipment to which [Mr. Vanhoy1
was exposed . . . such assistance by [Defendant i_\/ietropolitan Life

 

2Although “fraud” is used in the Amended Complaint, Plaintiffs are not asserting claims of fraud; they
are asserting that Defendants were engaged in a conspiracy that was premised on the underlying claim
of gross negligence _

3“A cause of action for a civil conspiracy under North Carolina law is really an action for damages
caused by acts in furtherance of the conspiracy and not for the conspiracy itself.” Be// 1). AM. Im"/lndz/J.,
No. 1:17CV111, 2018 U.S. Dist. LEXIS 96861, at *17 n.5 (¢z'iz'/zg]ac/éron 1). B/z/e Do@)/)z'n Co/?Imc’m ofl\l.C.,
L.L.C., 226 F. Supp. 2d 785, 791 (\Y/.D.N.C. 2002) (citations omitted); 50;¢!/721/00¢1' 1). CCD.N, LLC, No.
7:09-CV-81-F, No. 7:09-CV-183-F, 2016 U.S. Dist. LEXIS 47721, 2016 WL 1389596, at *1 n.3
(E.D.N.C. Apr. 7, 2016)) (“Rather, 1civil conspiracy] is a theory of liability, such that once the elements
of a civil conspiracy are established, all conspirators are jointly and severally liable for damages
resulting from an act performed by any one of them in furtherance of the conspiracy.” (citations
omitted)). '

1 0

insurance Company] aided and abetted the negligence and the
marketing of unreasonably dangerous asbestos-containing
products and/ or equipment by such manufacturers which
proximately caused Nr. Vanhoy’s] injuries, and/ or disabilities
. . . ln failing to test fully and adequately for the adverse health
effects from exposure to asbestos; in delaying the publication of
such results; in falsely editing such results as were obtained; in
suppressing relevant medical inquiry and knowledge about those
hazards to promote the sale and distribution of asbestos as a ,
harmless product; and in collaborating with the other Defendants
materially to understate the hazards of asbestos exposure, all for
their own profit and gain, Defendant [r\/letropolitan Life
lnsurance Company] willfully, wantonly, and with malice in
calculated disregard for the welfare of the general public . . . .

(Am. Compl. 1111 69, 73.) Plaintiffs assert that Defendant l\/letropolitan Life “rendered
substantial aid” to Defendants, and that Metropolitan Life “collaborated” with the other
Defendants to understate the hazards of asbestos exposure Plaintiffs did not provide any
details to support what “aid” was given or how Defendants “collaborated” to understate the
dangers of asbestos exposure.

“Factual allegations must be enough to raise a right to relief above the speculative level,
. . . on the assumption that all the allegations in the complaint are true . . . .” Fe/dmmz a L¢zu/
Enfz‘A.rioar. Co¢j)., 779 F. Supp. 2d 472, 500 (E.D.N.C. 2011) (citing Twom[)/ , 550 U.S. at 555
(emphasis omitted)). Furthermore, a court need not accept as true “‘unwarranted inferences,
4 unreasonable conclusions, or arguments.”’ Neme! C/oez)ro/ef, Lm'. a Comz/wer@faz'rr.mm. Im‘., 591
F.3d 250, 255 (4th Cir. 2009) (quoting lV¢z/Jz` a C@ar/e§f0n firm Med. Cfr., Im‘., 562 F.3d 599, 615
n.26 (4th Cir. 2009)). The facts pleaded by Plaintiffs do not reasonably lead to anything other
than “mere suspicion or conjecture” that there was an underlying agreement among the

conspiracy defendants See Dz`¢‘/éem a Pu@)ear, 302 N.C. 437, 456, 276 S.E.2d 325, 337 (1981).
11

Iv.' coNcLUsIoN

For all of these reasons, IT IS HEREBY RECOMMENDED that the Defendant’s
l\/iotion to Dismiss (Docket Entry 60) be GRANTED IN PART AND DENIED IN
PART as follows:

(1) Defendant’s Rule 12(b)(6) l\/iotion to Dismiss with respect to Plaintiffs’ gross
negligence claim be DENIED; and

(2) Defendant’s Rule 12(b)(6) l\/iotion to Dismiss be GRANTED with respect to
Plaintiffs’ common law conspiracy claim, and this claim be DISMISSED against American
international industries

IT IS FURTHER RECOMMENDED that Defendant’s l\/iotions to Dismiss for

failure to state a claim (Docket Entries 40, 56) be DENIED as moot.

Wdaa/

]oe L. \X/'ebster
United States l\/iagistrate judge

October 18, 2018
Durham, North Carolina

12

